Citation Nr: 1527644	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  12-06 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Paul M. Goodson, Attorney




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1971 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and February 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran testified at a hearing before the undersigned at the RO in Winston-Salem in February 2015.  A transcript of that hearing has been associated with the claims file.
 
The issues of entitlement to service connection for a neck disorder and a left knee disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a neck disorder was initially denied in an October 1995 rating decision; the Veteran did not appeal that decision or submit new and material evidence within one year.  

2.  The evidence received since the final October 1995 rating decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a neck disorder.
CONCLUSIONS OF LAW

1.  The October 1995 rating decision that denied service connection for a neck disorder is final.  38 C.F.R. §§ 3.156, 20.302, 20.1103 (1995).
 
2.  The evidence received subsequent to the October 1995 rating decision is new and material and the claim for service connection for a neck disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The RO first considered and denied the Veteran's claim for service connection for a neck disorder in an October 1995 rating decision.  In particular, the RO noted that the evidence received and reviewed in connection with the claim failed to establish that the neck disorder occurred in or was caused by service.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal.  See 38 C.F.R. §§ 20.302, 20.1103 (1995).  Moreover, there was no pertinent evidence submitted within one year of the decision.  38 C.F.R. § 3.156(b) (1995).  Therefore, the Board finds that the October 1995 rating decision is final.

The Veteran subsequently filed an application to reopen his claim for service connection for a neck disorder in May 2009.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Shade, 24 Vet. App. at 118.

The evidence received since the final October 1995 rating decision includes a positive nexus opinion from a private medical provider, T.P., dated August 2010.  This evidence was not considered at the time of the October 1995 rating decision and included a medical assessment regarding etiology.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for a neck disorder.  However, in regard to the merits of the claim, the Board finds that further development is necessary prior to reaching a decision.  



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a neck disorder is reopened.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board finds that there are contradictory medical opinions of record regarding the Veteran's neck and left knee disorders.  The Veteran submitted a private medical opinion regarding the etiology of these disorders, however, her opinion with regard to the Veteran's neck disorder was not supported by adequate rationale and her opinion with regard to his knee disorder was not supported by any rationale.  The Veteran has also been afforded VA examinations in connection with his claims in August 2009 and September 2011.  However, these examiners did not have the benefit of reviewing the Veteran's Social Security Administration (SSA) disability records or his current VA medical records, and the Board notes that Veteran and his representative have indicated that they would like such records to be considered in connection with the Veteran's claims.  The VA examiners also did not fully address all of the Veteran's injury events and lay statements in their opinions.  As such, the Board finds that new VA examinations should be obtained.

The Board also finds that there may be additional medical records relevant to the Veteran's claims that have not been obtained, to include medical records from the Veteran's private provider T.P., RN, the Salisbury VA Medical Center for the period of 1978 to 1980 (per his February 2015 testimony), and a private chiropractor in the 1980s (per his February 2015 testimony).  The AOJ should attempt to obtain these records and associate them with the claims file.

Finally, the Veteran and his representative have also offered testimony that the Veteran's SSA records were not considered in connection with his claim for TDIU.  Further, the Veteran's neck and left knee disorder claims are being remanded for further development.  Accordingly, a remand is required for the Veteran's TDIU claim for further development.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file, to include T.P., RN, Salisbury VAMC, his private chiropractor, and all updated VA medical records.  

2.  After the above development has been completed and all records associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any neck disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  The rationale for all opinions expressed must be provided.  

It should be noted that the Veteran's service treatment records (STRs) show that he reported pain in the back of the neck in August 1972 following an auto accident and was diagnosed with mild strain of the neck.

The Veteran's STRs also appear to show that he was involved in a motorcycle accident in August 1972.

The Veteran then reported experiencing neck pain for the past 7 years at an appointment in May 1990.  He also noted an upper back injury during an in-service football game.

The Veteran has also offered testimony that he injured his neck while in service lifting tables and moving equipment at a clean-up station.

The examiner must opine as to whether it is at least as likely as not any diagnosed neck disorder is causally or etiologically related to the Veteran's military service.  

The examiner should comment on each injury event as discussed above in his or her opinion.  

3.  After the above development has been completed and all records associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any left knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  The rationale for all opinions expressed must be provided.  

It should be noted that the Veteran's service treatment records (STRs) show that he reported pain in the knees in August 1972 after lifting heavy objects and running.  

His STRs also show that he was involved in an auto accident in August 1972, but this accident does not appear to have injured his left knee.  However, the Veteran was then involved in a motorcycle accident also in August 1972, and he reported left knee pain and was diagnosed with contusion at that time.

An x-ray performed in August 1972 showed separate ovoid bone density residing within a corresponding concavity on the superior lateral aspect of the patella.
The Veteran has offered testimony that he fractured his left knee while in service in August 1972 and contends that the August 1972 x-ray demonstrates such an injury.

The examiner must opine as to whether it is at least as likely as not any diagnosed left knee disorder is causally or etiologically related to the Veteran's military service.  

The examiner should comment on each injury event as discussed above in his or her opinion.  

4.  After the above development has been completed and all records associated with the claims file, the Veteran's claims file should be sent to an appropriate physician to offer an opinion regarding the Veteran's TDIU claim.  

The physician should discuss the functional impairment caused solely by the Veteran's service-connected disabilities and any impact on employment.  

The Veteran's Social Security Administration Records should be considered in forming the opinion.  

The rationale for all opinions expressed must be provided.  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


